EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Coe on October 28, 2021.
The application has been amended as follows: 
1. (Currently amended) A method, comprising: forming a sacrificial layer on a substrate of semiconductor material; forming a first structural silicon layer on the sacrificial layer; forming core regions of insulating material on the first structural silicon layer; forming a second structural silicon layer on the core regions and the first structural silicon layer to completely surround the core regions with the first and second structural silicon layers; removing portions of the first and the second structural silicon layers to form mobile arms over the substrate, each of the mobile arms including a composite structure formed by portions of the first and the second structural silicon layers completely surrounding a corresponding one of the core regions; forming a suspension structure coupling the mobile arms to the substrate; forming a fixed structure on the substrate, a fixed structure including fixed arms capacitively coupled to the mobile arms; and at least partially removing the sacrificial layer. 
8. (Currently amended) A method for manufacturing a microelectromechanical device including a mobile structure having mobile arms, and a fixed structure having fixed arms capacitively coupled to the mobile arms, the method comprising: forming a sacrificial layer on a semiconductor substrate; forming a composite material layer on the sacrificial layer, the composite material layer including a first structural silicon layer on the sacrificial layer, forming core regions of an insulating material on the first structural silicon layer, and a second structural silicon layer at least partially surrounding the core regions; forming the mobile arms by selectively removing portions of the first and the second structural silicon layer, the first and the second structural silicon layer completely surrounding the core regions in the mobile arms; and at least partially removing the sacrificial layer. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/
Primary Examiner, Art Unit 2843